Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimizu (US-8313779-B2) in view of Heikkila (US-20050096464-A1).
Regarding claims 1 and 2, Sekimizu teaches the extraction of a polysaccharide from turmeric powder by hot water extraction [Col 23, lines 40 – 43].  The extract is then applied to the DEAE cellulose column for purification [Col 23, lines 45 – 48].  Sekimizu does not directly teach this procedure being used on broccoli.  However, Sekimizu teaches the substance in turmeric having the desired effect is also found in broccoli [Col 13, lines 38 – 46].  As the physical properties of the polysaccharide would be the same whether coming from turmeric or broccoli, the procedure for isolating the polysaccharide would also be the same.  It would therefore have been obvious to use broccoli as the source material motivated by an expectation of obtaining the desired extract.
Sekimizu does not teach hydrolyzing the purified extract with oxalic acid.  Heikkila teaches treating plant fibers (which are known to be made of polysaccharides) with an acid such as oxalic acid so as to obtain the optimal release of arabinose and other sugars from the polysaccharide [0081], [0082].  It would have been obvious to have hydrolyzed the extract with oxalic acid so as to get a solution with the optimal concentrations of polysaccharides and simple sugars.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799